Opinion by
Watts, J.
§ 1161. Injunction will not be granted when party has a legal remedy. Defendant in error in the county court enjoined a judgment which plaintiff in error had recovered against him injustice’s court, amounting to $105.55, *663and upon trial of the case the county court perpetuated' the injunction. Held, the defendant in error had a complete legal remedy against the judgment, if it was erroneous, by appeal or certiorari, and the judgment was not a void judgment. In such case it is a well established rule that as long as a party has a legal remedy by appeal or cerliorari, he cannot resort to equitable proceeding by injunction, and in that way secure the benefits of an appeal.
October 20, 1881.
Reversed and dismissed.
Note. — This suit was instituted in 1873, and hence the want of jurisdiction in the county judge to issue the injunction was not called in question, as it would be under our present constitution and laws.